Application granted and the stay contained in the order to show cause, dated February 2, 1960, is continued, on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 14, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before March 29, 1960. Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.